                                            United States District Court
                                                 EASTERN DISTRICT OF NEW YORK

                                                    225 CADMAN PLAZA EAST

                                                   BROOKLYN,NEW YORK 11201


CHAMBERS OF

1. LEOGLASSER

SENIOR JUDGE




                                                                                April 2, 2019

        Nicole McFarland
        Metropolitan Detention Center
        80 29^'' Street
        Brooklyn, New York 11232

        Re: United States v. Alvaro Palau
                Docket No.09-CR-633(ILG)

        Dear Ms. McFarland:


                   I enclose a copy of a letter with which you were copied and assume you received.

                   To avoid more formal proceedings, a report from you addressing the serious allegations in
        that letter would be useful and is hereby requested.

                   I look forward to a response at your earliest convenience.

                                                                                Yours sincerely,
                                                                             /si
                                                                                I. Leo Glasser
                                                                                Senior United States District Judge




        cc: Alexei Schacht, Esq.
                Gina Parlovecchio, AUSA

        End.
 Case l:09-cr-00633-ILG Document 183 Filed 04/01/19 Page 1 of 1 PagelD #: 596
                                        Alexei Schacht
                                        Attorney At Law
                                          123 West 94'^ Street
                                     New York, New York 10025
                                       Phone: (646)729-8180
                                        Fax: (212)504-8341
                                    Email: alexei@schachtlaw.net

                                                 April 1, 2019

The Honorable I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:     United States v. Alvaro Palau,09CR633(ILG)

Dear Judge Glasser:

        This law firm represents Alvaro Palau, an inmate at MDC Brooklyn. About 20 months ago
we sought and received your Honor's help in getting MDC staff to try to treat my client's serious
health problems. However,I write again because he has not been successfully treated. Rather, MDC
has taken him for an x-ray on his artificial hip but examined the wrong hip and there are other such
examples of the level of treatment he has been given. Indeed, his overall health seems to be worse. I
will be specific: my client's failing artificial hip has still not been treated and so he walks with a limp
that he did not have when entering custody; he also has a hernia that has gone untreated other than
being given some sort of supportive belt to wear; he has a bad chronic case of acid reflux for which
he has been given some medicine, the packaging and literature for which specifles that it is for
women; and he also needs dental care for teeth he has lost since his incarceration.

        I am not an expert and do not know if the MDC Brooklyn is capable of treating my client but
I ask that your Honor either convene a court hearing at which these issues may be addressed, or
intervene in some fashion so as to assist my client. The prosecutors are aware of the contents of my
letter and join in my request for the Court's assistance.

        Thank you so much for your time and attention.

                                                 Respectfully submitted,


                                                 sj Alexei Schacht

                                                 Alexei Schacht


cc:     United States Attorney's Office (by ECF)
        MDC Brooklyn Legal Department(by email)
